THE THIRTEENTH COURT OF APPEALS

                                   13-19-00043-CV


                        In re The Commitment of Jose Ovalle


                                  On Appeal from the
                    347th District Court of Nueces County, Texas
                         Trial Cause No. 2018DCV-0189-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant Jose Ovalle, although he is exempt from payment due to his inability

to pay costs.

      We further order this decision certified below for observance.

March 26, 2020